IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SAMUEL JACKSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3019

COLUMBIA PICTURES AND
FIREMAN'S FUND,

      Respondents.

___________________________/


Opinion filed December 16, 2014.

Petition for Writ of Certiorari.

Laurence F. Leavy of Laurence Leavy & Associates, P.A., Fort Lauderdale, for
Petitioner.

Scott A. Cole and Daniel M. Schwarz of Cole Scott & Kissane, P.A., Miami, for
Respondents.




PER CURIAM.

      In this workers’ compensation case, Claimant filed a petition for writ of

certiorari seeking relief from an order of the Judge of Compensation Claims (JCC)

entered June 6, 2014, granting the Employer/Carrier’s (E/C’s) motion to compel
medical care. We grant the petition.

      As background, Claimant sustained brain damage in a 20-foot fall in

September 1986, reached maximum medical improvement in 1988, and was

awarded medical and indemnity benefits, including attendant care that was in the

nature of “remote surveillance” or “oversight.” Jackson v. Columbia Pictures &

Fireman’s Fund, 610 So. 2d 1349, 1351 (Fla. 1st DCA 1992) (finding such care

medically necessary and remanding for determination of number of hours needed).

Thereafter, Claimant was incarcerated for two periods: April 13, 1993, through

September 30, 2005, and March 13, 2008, to July 31, 2012. A final order of the JCC

entered July 8, 2008, essentially found Claimant needed 24 hours a day of attendant

care, and awarded Claimant attendant care benefits for services “actually rendered.”

In 2010, Claimant filed petitions for benefits (PFBs) seeking (inter alia) the payment

of attendant care benefits for care rendered by the State of Florida during his

incarceration, in the amount of 24 hours a day, seven days a week, at $20 per hour.

      In 2014, the E/C moved to compel an IME, and also moved to “compel

medical care” with the authorized treating physician. Claimant objected that he had

no pending claim for current or future medical benefits – just the past attendant care

– and that the E/C could not force him to undergo treatment; the E/C responded that

medical issues are in dispute, and that Claimant was medically noncompliant

(Claimant admits he has avoided treatment because he does not want surgery for

herniated discs and does not want to become dependent on medication). The JCC
                                          2
granted the motion to compel the IME, finding the 2010 PFBs were still at issue and

by seeking a medical benefit Claimant had placed his condition at issue. The JCC

also granted the motion to compel care, finding Claimant’s refusal of an evaluation

with the authorized treating physician unjustified, finding no evidence an evaluation

would be invasive or cause irreparable harm, and finding Claimant’s refusal deprives

the E/C of the ability to carry out its statutory duty to investigate Claimant’s

entitlement to benefits. The instant case is Claimant’s challenge to the order

compelling medical care; a companion case (#1D14-3018) is Claimant’s challenge

to the order compelling an IME.

      Claimant has demonstrated irreparable harm. See Reeves v. Fleetwood Homes

of Fla., Inc., 889 So. 2d 812, 822 (Fla. 2004) (holding that to obtain writ of certiorari

Claimant must show “(1) a departure from the essential requirements of the law, (2)

resulting in material injury for the remainder of the case (3) that cannot be corrected

on postjudgment appeal”) (citations omitted); Taylor v. Columbia/HCA Doctors

Hosp. of Sarasota, 746 So. 2d 1244, 1245 (Fla. 1st DCA 1999) (“In the context of

compelled physical or psychiatric examinations, the required element of irreparable

harm may be found based on the notion that once the invasive harm of the

examination occurs, it cannot be undone on appeal.”).

      Claimant has also demonstrated a departure from the essential requirements

of law. There has never been any part of the workers’ compensation law that permits

an E/C to force a claimant to submit to treatment, nor does any provision of law
                                           3
brought to our attention permit this court to bodily force an injured employee to

undergo unwanted medical care. Further, the record before us contains no evidence

suggesting that Claimant’s injuries, which plateaued in 1988, currently require

medical care. Moreover, the evaluation ordered here has no connection to or bearing

on the sole issue pending before the JCC, which is whether the supervision of

Claimant provided by the State of Florida during the two periods of Claimant’s past

incarceration constitutes the type of attendant care ordered for Claimant.

      We GRANT the petition, and QUASH the order on review.

PADOVANO, RAY, and OSTERHAUS, JJ., CONCUR.




                                          4